Title: [March 8. Sunday. 1778.]
From: Adams, John
To: 


      March 8. Sunday. 1778. The same Wind and Weather continued and We went at the rate of seven and a half and Eight Knots.
      Mr. Barrons our first Lieutenant, appeared to be an excellent Officer, very Attentive and diligent in his Duty; thoughtfull for the Safety of the Ship, and considerate about Order, Oeconomy and regularity among the officers and Men. He had great experience at Sea. Had used the Trade to London, Lisbon, the West Indies, the Southern States, and I am sorry to add Africa.
      This morning the Captain ordered all hands upon the Quarter Deck to Prayers. Mr. William Cooper, the Captains Clerk, had prepared a composition of his own, a very decent and comprehensive Prayer, which he pronounced in a grave and proper manner. The Officers and Men all attended, in clean Cloaths and behaved very soberly. The Weather was cloudy the whole of this day. Towards night it became rainy and windy, and the Ship rolled a little in the old fashion. We were about two thousand miles from Boston.
      The Hurricane in the Gulph Stream surpassed all Powers of description. Neither Milton in Verse, nor Gibbon in prose could have given any adequate Idea of it, but the present and subsequent turbulent Weather, as I was a Student in French turned my Attention to Boileaus description of a Tempest. As the Book happened to be at hand I amused myself with it and became very familiar with it. As it was the first morsel of french Verse, except Molières, which I ever attempted to Understand, it may be inserted here.
      
       Comme l’on voit les flots, soûlevez par l’orage,
       Fondre sur un Vaisseau, qui s’oppose a leur rage,
       Le Vent avec fureur, dans les voiles frêmit;
       La Mer blanchit d’ecume, et l’air au loin gémit;
       Le Matelot troublè, que son Art abandonne,
       Croit voir dans chaque flot, la mort qui l’environne.
      
      
     